Citation Nr: 0926696	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-32 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for dizziness and 
unsteadiness, to include as due to a service-connected 
disorder.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to an increased evaluation in excess of 10 
percent for tinnitus.

4.  Entitlement to an effective date prior to May 20, 2003 
for the assignment of a 10 percent evaluation for service-
connected tinnitus.

5.  Entitlement to an effective date prior to September 5, 
1968 for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


[The issue of whether there was clear and unmistakable error 
(CUE) in a June 1969 Board decision denying compensable 
evaluations for bilateral hearing loss and tinnitus is 
addressed in a separate decision.]


INTRODUCTION

The Veteran served on active duty from August 1964 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from October 2004, 
January 2005, and April 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

At the December 2008 Board hearing, the Veteran submitted 
additional evidence with a waiver of his right to have the RO 
readjudicate his claim with the additional evidence.  See 38 
C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  The evidence of record demonstrates that dizziness and 
unsteadiness is not related to active service or to a 
service-connected disorder. 

2.  The Veteran's hearing loss is manifested by no more than 
Level II hearing acuity in the right ear, and Level II 
hearing acuity in the left ear. 

3.  The Veteran's service-connected bilateral tinnitus is 
receiving the maximum evaluation.

4.  The Veteran filed a claim for entitlement to an increased 
evaluation for tinnitus on May 20, 2004.  In an April 2007 
rating decision, the RO granted an effective date of May 20, 
2003 for an increased evaluation for tinnitus.

5.  In February 1969, the RO granted service connection for 
bilateral hearing loss, and assigned a noncompensable 
evaluation, effective September 5, 1968.  The Veteran did not 
appeal this decision.

6.  In November 2004, the Veteran filed a claim for 
entitlement to an effective date prior to September 5, 1968 
for service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Dizziness and unsteadiness was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008). 

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008). 

3.  There is no legal basis for the assignment of a 
disability evaluation in excess of 10 percent for bilateral 
tinnitus.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008). 

4.  The criteria for an effective date prior to May 20, 2003 
for a 10 percent evaluation for tinnitus have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2008). 

5.  The claim of entitlement to an effective date prior to 
September 5, 1968 for the grant of service connection for 
bilateral hearing loss is dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
service connection for dizziness and unsteadiness, 
entitlement to a compensable evaluation for bilateral hearing 
loss, and entitlement to an effective date prior to May 20, 
2003 for the grant of a 10 percent evaluation for tinnitus, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to 
readjudications in September 2005, January 2008, and November 
2008, letters dated in June 2004, January 2007, and August 
2008, and a statement of the case dated in July 2007 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The letters 
also essentially requested that the Veteran provide any 
evidence in his possession that pertained to these claims.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

The Veteran's service treatment records, VA medical treatment 
records, identified private medical treatment records, and VA 
examination reports have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 


additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act, 
those provisions are not applicable to the issues of 
entitlement to an increased evaluation in excess of 10 
percent for tinnitus and entitlement to an effective date 
prior to September 5, 1968 for the grant of service 
connection for bilateral hearing loss because resolution of 
these claims are as a matter of law.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA 
has no effect on appeal limited to matter of law); Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the 
VCAA is not applicable where law is dispositive); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

I.  Service Connection Claim

The Veteran claims entitlement to service connection for 
dizziness and unsteadiness.  He contends that his current 
dizziness and unsteadiness is the result of ear infections 
that he had during service.  He also alleges that he has 
attacks of vertigo and cerebellar gait several times per 
month which are caused by his service-connected hearing 
impairment.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 


circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran's service treatment records reveal diagnoses of 
and treatment for ear infections during service.  A January 
1965 treatment record notes the Veteran's complaints of 
recurrent ear infection.  The treatment record also reflects 
that the Veteran had otitis media and externa with 
progressive ringing and an abnormal audiogram.  A September 
1965 treatment record reveals the Veteran's complaints of ear 
ache and ear draining.  The diagnosis was otitis media and 
externa.  In November 1965, the Veteran complained of right 
ear pain.  A December 1965 treatment record reflects that the 
Veteran had a left ear infection.  January 1966 treatment 
records note a left ear infection and recurrent otitis with 
ringing in the ears.  In August 1966, the Veteran complained 
of ringing in both ears and decreased hearing.  The Veteran's 
August 1968 separation examination reveals that the Veteran 
had perforated eardrums.

In December 1968, the Veteran underwent a VA audiological 
examination.  He complained of tinnitus with impaired hearing 
in the left ear.  Physical examination of the ears revealed 
the external ear, canal, and tympanic membrane to be normal.  


The Eustachian tubes were patent.  A Weber test was not 
lateralized, a Rinne test was positive, and a Schwabach test 
was shortened.  The diagnosis was tinnitus with high 
frequency hearing loss, left ear.

In September 2004, the Veteran underwent a VA another 
audiological examination.  He complained of bilateral hearing 
loss, tinnitus, and dizziness, which he described as 
imbalance, intermittently over the prior 10 years.  He denied 
a history of ear surgery.  He reported that he had ear 
infections during service, but denied any recent ear 
infections.  An audiogram was performed, and revealed 
bilateral hearing loss.  The diagnoses were bilateral hearing 
loss and tinnitus.

A November 2004 private medical treatment record notes the 
Veteran's complaints of hearing loss, tinnitus, and 
occasional imbalance.  Physical examination revealed the ear 
canals to appear normal with intact tympanic membranes and 
aerated middle ears.  Visualization of the nose anteriorly 
was unremarkable.  The oral cavity, oropharynx, hypopharynx, 
and larynx had no lesions and the neck was negative to 
palpation.  An audiogram was obtained which showed a high 
frequency sensorineural hearing loss.  The diagnoses were 
high frequency sensorineural hearing loss and tinnitus.  

In November 2004, the Veteran underwent another VA 
audiological examination.  He complained of hearing loss, 
tinnitus, and dizziness with imbalance intermittently over 
the prior 10 years.  An audiogram was performed, which 
revealed bilateral hearing loss.  The diagnoses were 
bilateral hearing loss and tinnitus.

In November 2004, the Veteran also underwent a VA examination 
for ear diseases.  The Veteran complained of dizziness and 
unsteadiness intermittently, noting that it would happen 
suddenly.  He explained that there would be a brief movement 
of the environment, but denied a positional quality to the 
dizziness and unsteadiness.  He denied a history of head 
injury.  The examiner noted that the Veteran's claims file 
showed that he had an ear infection during service, that he 
had diagnoses of external otitis media with some perforation 
of the eardrum, and that the Veteran was recently diagnosed 
with atrial fibrillation.  Physical examination revealed the 
Veteran to be alert and fully oriented with intact attention 
and language.  His pupils were equal 


and reactive and his visual fields were full.  Extraocular 
movements were normal with no nystagmus.  Facial sensations 
were normal, smile was symmetric, the tongue protruded in the 
midline, and a shoulder shrug was okay.  Motor examination 
revealed normal tone and strength throughout.  Fine movements 
were equal bilaterally and a sensory examination was intact 
for position and vibratory sense.  There was no sensory 
extinction and cerebellar function was normal.  Reflexes were 
1+ throughout and symmetric.  Gait was normal.  The Veteran 
could briefly tandem walk and a Romberg test was negative.  
The diagnosis was dizziness and unsteadiness.  After 
reviewing the Veteran's claims file, the VA examiner 
concluded that the Veteran's dizziness and steadiness were 
not related to service or to his service-connected hearing 
loss and tinnitus.  In support of the opinion, the VA 
examiner noted that the Veteran's ear infection during 
service was documented as an external and a middle ear 
infection, which would not have an effect on the inner ear 
balance mechanisms.  The VA examiner also indicated that the 
Veteran's hearing loss was related to loud sound exposure 
rather than an inflammatory or an infectious process.  Thus, 
the VA examiner expected that the vestibular nerve would be 
spared.  In addition, the VA examiner noted that the Veteran 
was diagnosed with atrial fibrillation, and that patients 
with atrial fibrillation sometimes describe intermittent 
dizziness related to rapid heart rates.

In February 2007, the Veteran underwent another VA 
audiological examination.  The Veteran complained of hearing 
loss, tinnitus, dizziness described as imbalance, and pain in 
the mastoid area bilaterally.  An audiogram was conducted, 
which revealed bilateral hearing loss.  In September 2008, 
the Veteran underwent another VA audiological examination.  
The Veteran again complained of hearing loss, tinnitus, and 
loss of balance.  He denied any recent ear infections and 
denied a history of ear surgery.  An audiogram was conducted, 
which revealed bilateral hearing loss.  

VA treatment records from June 2008 through August 2008 
reveal complaints of and treatment for bilateral hearing loss 
and tinnitus.

The Board finds that the evidence of record does not support 
a finding of service connection for dizziness and 
unsteadiness.  A current diagnosis of dizziness and 


unsteadiness is of record.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  However, there is no medical 
evidence that the Veteran's current complaints of dizziness 
and unsteadiness are related to his military service or to a 
service-connected disorder.  See Hickson, 12 Vet. App. at 
253.

The only medical opinion of record states that the Veteran's 
current dizziness and unsteadiness are not related to his 
military service or to his service-connected bilateral 
hearing loss and tinnitus.  See Hickson, 12 Vet. App. at 253; 
see also Allen, 7 Vet. App. 439 (holding that service 
connection on a secondary basis requires evidence sufficient 
to show that the current disability was caused or aggravated 
by a service-connected disability).  The opinion was 
supported by rationale, and the VA examiner who provided the 
opinion reviewed the Veteran's claims file prior to preparing 
the opinion.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, there is no medical evidence of 
record linking the Veteran's dizziness and unsteadiness to 
service or to a service-connected disorder, despite his 
assertions that such a causal relationship exists.  This lack 
of cognizable evidence is particularly dispositive as the 
first medical evidence of record for this disorder is over 36 
years after his period of service ended.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  As there is no medical 
evidence which provides the required nexus between military 
service and the issue on appeal, service connection for 
dizziness and unsteadiness is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Board acknowledges the Veteran's statements that his 
dizziness and unsteadiness are related to service or to his 
service-connected hearing impairment.  Although the Veteran's 
statements are competent evidence as to events and 
observations, they are not competent evidence as to the 
etiology of his current disorder.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the Veteran is not a 


physician, his statements are not competent evidence that his 
current dizziness and unsteadiness are the result of any 
injury to his ears over 40 years ago, or that his dizziness 
and unsteadiness are related to a service-connected disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Absent objective 
medical evidence that the Veteran's dizziness and 
unsteadiness are related to service or to a service-connected 
disorder, service connection is not warranted

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

II.  Increased Rating Claims

The Veteran claims entitlement to a compensable evaluation 
for bilateral hearing loss and entitlement to an increased 
evaluation in excess of 10 percent for tinnitus.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 


current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

A.  Bilateral Hearing Loss

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI 
correlates the average puretone sensitivity threshold, 
derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
(Hz) thresholds divided by four, with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds in decibels and of speech discriminations in 
percentages.  The table is applied separately for each ear to 
derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85.  

When the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
is determined from either Table VI or Table VIa, whichever 
results in a higher number.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels 
or more at 2000 Hz, the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear is 
evaluated separately.  38 C.F.R. § 4.86(b). 

By a February 1969 rating decision, service connection for 
bilateral hearing loss was granted, and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.86, Diagnostic 
Code 6100, effective September 5, 1968.  The Veteran appealed 
the February 1969 rating decision, and in June 1969, the 
Board denied the Veteran's claim of entitlement to an initial 
compensable evaluation for bilateral hearing loss.  In May 
2004, the Veteran filed a claim for an increased evaluation.  
By an October 2004 rating decision, the RO denied entitlement 
to a compensable evaluation.  In November 2004, the Veteran 
filed a notice of disagreement, and in October 2005, he 
perfected his appeal.  

In September 2004, the Veteran underwent a VA audiological 
examination.  The report notes the Veteran's complaints of 
bilateral hearing loss.  Specifically, the Veteran endorsed 
difficulty hearing in noisy environments, difficulty 
understanding the television, and difficulty distinguishing 
speech.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
65
80
LEFT
20
15
30
75
95

The puretone threshold average was 45 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear, and 94 
percent in the left ear.  The examiner diagnosed normal 
hearing sensitivity in the right ear through 1000 Hz, 
dropping to mild sensorineural hearing loss at 2000 Hz, 
dropping to moderately severe hearing loss at 3000 Hz, 
dropping to severe hearing loss from 4000 through 8000 Hz.  
The examiner also diagnosed left ear normal hearing through 
1000 Hz, dropping to mild sensorineural hearing loss at 2000 
Hz, dropping to severe hearing loss at 3000 Hz, dropping to 
profound hearing loss at 4000 Hz, rising to severe hearing 
loss from 6000 to 8000 Hz.  Speech reception thresholds were 
in good agreement with three frequency puretone average, 
bilaterally.  Word recognition scores were excellent, 
bilaterally.  Tympanograms were type A, suggesting 
essentially normal middle ear function, bilaterally.  

A November 2004 private treatment record notes the Veteran's 
complaints of hearing loss.  Physical examination revealed 
normal appearing ear canals with intact tympanic membranes 
and aerated middle ears.  Visualization of the nose 
anteriorly is unremarkable.  The oral cavity, oropharynx, 
hypopharynx, and larynx had no lesions and the neck was 
negative to palpation.  The record reflects that an audiogram 
was obtained which showed a high frequency sensorineural 
hearing loss, but the results of the audiogram were not 
provided.  The diagnosis was high frequency hearing loss.

In November 2004, the Veteran underwent another VA 
audiological examination.  The report notes his complaints of 
difficulty hearing in noisy environments, difficulty 
understanding the television, and difficulty distinguishing 
speech.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
65
80
LEFT
20
15
30
75
95

The puretone threshold average was 45 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear, and 94 
percent in the left ear.  The examiner diagnosed normal 
hearing sensitivity in the right ear through 1000 Hz, 
dropping to mild sensorineural hearing loss at 2000 Hz, 
dropping to moderately severe hearing loss at 3000 Hz, 
dropping to severe hearing loss from 4000 through 8000 Hz.  
The examiner also diagnosed left ear normal hearing through 
1000 Hz, dropping to mild sensorineural hearing loss at 2000 
Hz, dropping to severe hearing loss at 3000 Hz, dropping to 
profound hearing loss at 4000 Hz, rising to severe hearing 
loss from 6000 to 8000 Hz.  Speech reception thresholds were 
in good agreement with the frequency puretone average, 
bilaterally.  Word recognition scores were excellent, 
bilaterally.  Tympanograms were type A, suggesting 
essentially normal middle ear function, bilaterally.  

In February 2007, the Veteran underwent another VA 
audiological examination.  The report notes his complaints of 
hearing loss.  The Veteran reported that he could 


not hear soft sounds and that loud sounds bothered him.  He 
complained of pain in the mastoid area a couple of times per 
month.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
65
85
LEFT
20
15
30
80
105

The puretone threshold average was 50 in the right ear and 58 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear, and 94 
percent in the left ear.  The examiner diagnosed right ear 
normal hearing through 1500 Hz, dropping to mild 
sensorineural hearing loss at 2000 Hz, dropping to moderately 
severe hearing loss at 3000 Hz, further dropping to severe 
hearing los from 4000 through 8000 Hz.  The examiner also 
diagnosed left ear normal hearing through 1000 Hz, dropping 
to mild sensorineural hearing loss at 2000 Hz, dropping to 
severe hearing loss at 3000 Hz, dropping to profound hearing 
loss at 4000 Hz, rising to severe hearing loss from 6000 to 
8000 Hz.  Speech reception thresholds were in good agreement 
with three frequency puretone average, bilaterally.  Word 
recognition scores were good for the right ear and excellent 
for the left ear.  

VA treatment records from June 2008 through August 2008 
reveal that the Veteran was treated for bilateral hearing 
loss and provided with hearing aids.

In September 2008, the Veteran underwent another VA 
audiological examination.  The report notes his complaints of 
worsening hearing loss, difficulty understanding speech, and 
difficulty hearing in the presence of competing noise.  On 
the authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
70
85
LEFT
20
20
30
75
100

The puretone threshold average was 53 in the right ear and 56 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 86 percent in the right ear, and 88 
percent in the left ear.  The examiner diagnosed right ear 
normal hearing through 1000 Hz, dropping to mild 
sensorineural hearing loss at 2000 Hz, dropping to moderately 
severe hearing loss at 3000 Hz, further dropping to severe 
hearing los from 4000 through 8000 Hz.  The examiner also 
diagnosed left ear normal hearing through 1000 Hz, dropping 
to mild sensorineural hearing loss at 2000 Hz, dropping to 
severe hearing loss at 3000 Hz, dropping to profound hearing 
loss at 4000 Hz, rising to severe hearing loss from 6000 to 
8000 Hz.  Speech reception thresholds were in good agreement 
with three frequency puretone average, bilaterally.  Word 
recognition scores were good, bilaterally.  

The Veteran's hearing loss as shown in the September 2004 and 
November 2004 VA audiological examinations results in Level I 
hearing acuity in the right ear, and Level I hearing acuity 
in the left ear.  The Veteran's hearing loss as shown in the 
February 2007 and September 2008 VA audiological examinations 
results in Level II hearing acuity in the right ear, and 
Level II hearing acuity in the left ear.  38 C.F.R. § 4.85, 
Table VI.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the Schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  With a numeric designation of I for the right ear 
and I for the left ear, or with a numeric designation of II 
for the right ear and II for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable rating under Diagnostic Code 6100.  The Board 
also notes that the Veteran's hearing loss does not satisfy 
the "exceptional pattern" defined in 38 C.F.R. § 4.86.  
Accordingly, a compensable evaluation for bilateral hearing 
loss is not warranted at any time during the pertinent time 
period.  38 U.S.C.A. 5110; see also Hart, 21 Vet. App. 505. 

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors 


as are enumerated in the applicable rating criteria).  The 
presently assigned noncompensable disability evaluation is 
warranted by the Rating Schedule for the entirety of the 
rating period on appeal.  Fenderson, 12 Vet. App. at 126.

The Board also considered the holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA 
audiologist to describe the functional effects of a hearing 
loss disability in the examination report.  Though the 
September 2004 and November 2004 examination report did not 
include such discussion, the appellant must demonstrate 
prejudice due to any examination deficiency.  Id.  To date, 
the appellant has neither advanced an argument that the June 
2006 audiological examination was deficient in any respect, 
nor that he was prejudiced thereby.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual appellant's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the appellant's service-connected 
disability with the established criteria found in the 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the appellant's disability 
level and symptomatology, then the appellant's disability 
picture is contemplated by the Schedule, the assigned 
schedular evaluation is, 


therefore, adequate, and no referral is required.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).  

The Board finds that the appellant's bilateral hearing loss 
disability picture is not so unusual or exceptional in nature 
as to render the ratings for this disorder inadequate.  The 
Board finds that the criteria by which this service-connected 
disorder is evaluated, specifically contemplates the level of 
impairment caused by that disability.  Id.  As demonstrated 
by the evidence of record, the Veteran's hearing loss 
disability is manifested by Level II hearing acuity, 
bilaterally.  See 38 C.F.R. § 4.85, Table VI.  When comparing 
this with the hearing acuity contemplated by the Schedule, 
the Board finds that the schedular evaluations regarding the 
appellant's right ear hearing loss disability are not 
inadequate.  A compensable rating is provided for certain 
audiological findings but the medical evidence reflects that 
those findings are not present in this case.  Therefore, the 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49. 

B.  Tinnitus

The Veteran contends that he is entitled to an evaluation in 
excess of 10 percent for tinnitus.  The Veteran's service-
connected bilateral tinnitus has been rated under 38 C.F.R. § 
4.87, Diagnostic Code 6260, which provides that a maximum 10 
percent evaluation is warranted for tinnitus.  

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  If a veteran is at the maximum evaluation and no 
other criteria are applicable, there is no case in 


controversy.  In order for a claim to proceed, there must be 
a benefit.  In this case, the maximum rating allowed for 
tinnitus under the applicable diagnostic code is 10 percent.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a higher 
schedular rating cannot be granted.

The Veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  Accordingly, the 
Veteran's appeal must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Earlier Effective Date Claims

A.  Tinnitus

The Veteran contends that he is entitled to an effective date 
earlier than May 20, 2003 for the grant of a 10 percent 
evaluation for tinnitus.  The Veteran filed his original 
claim for service connection for tinnitus in October 1968.  
By a February 1969 rating decision, the RO granted service 
connection for tinnitus and assigned a noncompensable rating, 
effective September 5, 1969, the day after his discharge from 
active duty service.  The Veteran appealed the assignment of 
a noncompensable evaluation to the Board, but in a June 1969 
decision, the Board denied the Veteran's claim.  On May 20, 
2004, the Veteran filed a claim for an increased evaluation 
for tinnitus.  By an October 2004 rating decision, the RO 
granted a 10 percent evaluation for the Veteran's service-
connected tinnitus, effective May 20, 2004, the date that his 
informal claim was filed.  In November 2004, the Veteran 
filed a notice of disagreement, contending that an effective 
date earlier than May 20, 2004 should be assigned for the 10 
percent evaluation of his service-connected tinnitus.  In an 
April 2007 rating decision, the RO granted an effective date 
of May 20, 2003 for the assignment of a 10 percent evaluation 
for tinnitus, one year prior to the date that he filed his 
claim for an increased evaluation.  The Veteran continued his 
disagreement with the effective date.

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement 


arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o)(1).  A claim is defined in the VA 
regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2008).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (2008).  Under 38 
C.F.R. § 3.157, a report of examination or hospitalization 
will also be accepted as an informal claim for benefits.  38 
C.F.R. § 3.157 (2008).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims - formal and informal - for benefits and is required 
to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

An exception to the general rule regarding the assignment of 
effective dates applies where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of 
the claim for increased compensation.  38 C.F.R. § 
3.400(o)(2).  Under those circumstances, the effective date 
of the award is the earliest date at which it was 
ascertainable that an increase occurred.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  The question of when an increase in 
disability is factually ascertainable is based on the 
evidence in the Veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

In the present case, the Veteran has already been assigned 
the earliest possible effective date for his claim.  The 
April 2007 rating decision assigned an effective date of May 
20, 2003, which is one year prior to the date that the 
Veteran filed his claim for an increased evaluation.  The 
only possible basis for the assignment of an effective date 
earlier than May 20, 2003 is if there is evidence in the 
Veteran's claims file received prior to May 20, 2003 that 
could serve as an informal claim for an increased rating for 
tinnitus.  In the present case, however, a careful review of 
the record reveals no medical or other evidence that 
constitutes an informal claim for an increased evaluation for 
tinnitus.  Accordingly, based upon the criteria for the 
assignment of an effective date of an increased rating, the 
Veteran's 10 percent evaluation for tinnitus cannot be 
effective prior to May 20, 2003.  The Veteran is already in 
receipt of an effective date of one year prior to the date 
that he filed his 


claim.  No earlier submissions or medical evidence may be 
construed as an informal claim of entitlement to an increased 
rating.  Therefore, the Veteran's claim for entitlement to an 
effective date prior to May 20, 2003 for the assignment of a 
10 percent evaluation for tinnitus must be denied.

B.  Bilateral Hearing Loss

In October 1968, the Veteran filed a claim for entitlement to 
service connection for bilateral hearing loss.  In a February 
1969 rating decision, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation, effective September 5, 1968.  Although the 
Veteran appealed the assignment of a noncompensable 
evaluation, the Veteran did not appeal the assignment of a 
September 5, 1968 effective date.  Accordingly, February 1969 
rating decision is final as to the effective date.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In November 2004, the 
Veteran filed a claim for entitlement to an effective date 
earlier than September 5, 1968 for the grant of service 
connection for bilateral hearing loss.

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date 
may be established only by a request for revision of that 
decision based on clear and unmistakable error (CUE).  Rudd 
v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-standing 
earlier effective date claims that could be raised at any 
time are impermissible because such claims would vitiate 
decision finality.  Id. at 300.  Accordingly, where a free-
standing earlier effective date claim is made without a 
request for reconsideration due to CUE in the relevant rating 
decision, the claim must be dismissed.  Id.  

Here, the Veteran's claim for entitlement to an earlier 
effective date was filed after the February 1969 rating 
decision was final as to the issue of the effective date.  
Also, as noted in the introduction, the Veteran has raised 
the issue of whether there was CUE in the June 1969 Board 
decision which denied entitlement to a compensable evaluation 
for bilateral hearing loss and tinnitus.  Accordingly, the 
Veteran's current claim for entitlement to an effective date 
earlier than September 5, 1968 for the grant of service 
connection for bilateral hearing loss is a free-


standing claim and the Board must dismiss the appeal.  See 
Sabonis, 6 Vet. App. at 429-30 (holding that plain statutory 
language is applied unless it creates absurd results).


ORDER

Service connection for dizziness and unsteadiness is denied.

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An effective date prior to May 20, 2003, for a 10 percent 
evaluation for tinnitus is denied.

The claim of entitlement to an effective date prior to 
September 5, 1968 for the grant of service connection for 
bilateral hearing loss is dismissed.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


